department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you do not meet the requirements of a social_welfare_organization as defined under sec_1_501_c_4_-1 of the income_tax regulations you have not established that you are primarily engaged in promoting the common good and general welfare of the people of the community you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty file the returns in accordance failure_to_file the returns timely may we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date date contact person identification_number contact number fax number employer_identification_number uil code legend year state faith dollar_figurex1 dollar_figurex2 dollar_figurex3 dollar_figurex4 dollar_figurex5 dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you are an unincorporated association formed in year in state you are a membership_organization consisting exclusively of members of faith you provide a plan to help your members with their medical_expenses due to health accident or misfortune you originally applied for a determination of exemption under sec_501 but later requested exemption under sec_501 instead your quarterly membership fee is dollar_figurex1 per adult and dollar_figurex2 per child members make claims for medical costs by submitting their medical bills to you for reimbursement each quarter for each claim the member pays the first dollar_figurex3 after the dollar_figurex3 deductible is paid you pay of the claim up to dollar_figurex4 costs over that amount are covered pincite for chronic illness members pay only one dollar_figurex5 deductible per year in addition to the regular quarterly membership fee and you pay the remainder of their covered medical_expenses the medical_expenses you cover include all major medical costs while a member is hospitalized and any related costs for before or after the hospital stay claims from accident or injury involving off road vehicles and maternity expenses you do not cover pre-existing conditions items covered by any other aid procedures inconsistent with faith and various other items listed in your bylaws your bylaws state that there is no liability coverage that each member forfeits any legal action and that those members not abiding by the rules may be canceled at any time though these terms are not explained members of faith are not required to join you but only members of faith may be your members you indicate that a board_of directors is elected annually to administer the plan no salaries are paid to any officers or directors and all administration of the plan is conducted by volunteers you are supported completely by fees paid_by members along with some interest_income earned on the accumulated funds you indicate that your assets will be distributed proportionately among the members on dissolution your quarterly membership fees cover your costs and you maintain a large cash balance for future claims you also have advanced approval for a line of credit loan if needed to cover medical claims law sec_501 provides that an organization described in subsection c is exempt from income_taxation sec_501 describes civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or certain local associations of employees the net_earnings of which do not inure to the benefit of any private_shareholder_or_individual sec_501 describes insurance_companies other than life if the gross_receipts do not exceed dollar_figure and more than percent of the gross_receipts consist of premiums or in the case of a mutual_insurance_company if the gross_receipts do not exceed dollar_figure and more than percent of the gross_receipts consist of premiums sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_54_394 1954_2_cb_131 describes an organization whose sole activity was to provide television reception for its members on a cooperative basis in an area not readily adaptable to ordinary reception members were required to contract for and to pay services and installation fees this organization did not qualify for exemption under sec_501 because it operated for the benefit of its members rather than for the promotion of social welfare revrul_55_495 1955_2_cb_259 involved an association providing life sick accident and other_benefits to its members or their dependents where membership was restricted to individuais who subscribed to a designated religious creed were of good character and health and had the ability to earn a livelihood the organization was not entitled to exemption under sec_501 but it was held to be exempt under sec_501 revrul_62_167 1962_2_cb_142 holds that an organization whose purpose was to construct and maintain a television station so that satisfactory television would be available to the community in general qualified for exemption under sec_501 membership was available to all persons in the area and the organization's income was derived from membership fees and donations the organization transmitted television signals for the benefit of the entire community and it obtained memberships and contributions on a voluntary basis revrul_75_199 1975_1_cb_160 provides that a nonprofit organization that restricts its membership to individuals of good moral character and health who belong to a particular ethnic group residing in a stated geographical area and that provides benefits to members and to beneficiaries of deceased members does not qualify for exemption under sec_501 because the benefit to the community at large is minor and incidental revrul_75_199 modified revrul_54_394 by removing the conclusion that the organization in that revenue ruing was exempt under sec_501 revrul_81_58 1981_1_cb_331 amplifying revrul_75_199 holds that a nonprofit police officer association whose primary activity is providing retirement benefits to its members and death_benefits to the beneficiaries of members does not qualify as a social_welfare_organization in 54_tc_1325 an association organized by a small_group interested in obtaining group_insurance did not qualify for exemption because it offered its benefits to only a limited class of its members and their employees the court noted there is not in such an organization the requisite civic concern to constitute social welfare required for qualification under sec_501 where the primary benefit from an organization is limited to that organization’s members and not provided to the community as a whole the organization is not operated primarily for social welfare in 746_f2d_388 7th cir nonacg aod cc-1986-004 the court held that a church's medical aid plan funded by contributions and available to all members of the congregation in good standing and their dependents furthered religious purposes and was exempt under sec_501 in 759_f2d_792 10th cir the court held that an organization providing property and casualty insurance for church members on the basis of assessed premiums is not primarily engaged in the promotion of the social welfare for exemption under sec_501 the court concluded that the presence of a substantial non-exempt purpose namely providing insurance for its members in return for premiums precluded the organization's exempt status as an organization advancing religion or primarily engaged in the promotion of social welfare analysis you have applied for exemption from taxation under internal_revenue_code sec_501 as an organization described in sec_501 you originally applied for exemption under sec_501 to qualify for tax exempt status under sec_501 an organization must be operating as an insurance_company you indicate that you are not an insurance_company therefore sec_501 does not apply organizations described in sec_501 include those not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the regulations provides that an organization will promote social welfare if it is primarily engaged in promoting the common good and general welfare of the people of the community an organization is embraced within this provision if betterments and social improvements it is operated primarily for the purpose of bringing about civic your operations are similar to those of the organizations described in several revenue rulings and judicial decisions that deny recognition of exemption under sec_501 because they benefit a limited group of private individuals you are similar to the organization described in revrul_54_394 supra and the association described in revrul_81_58 supra by providing benefits on a cooperative basis for the benefit of members rather than the promotion of community welfare you are also similar to the organization described in revrul_55_495 supra that provided life sick accident or other_benefits to members or their dependents revrul_75_199 supra holds that such an organization is not exempt under sec_501 you are not like the organization described in revrul_62_167 supra because membership is not open all persons in the community and you only provide benefits to your members your primary economic benefit is limited to your members including upon dissolution and not to the community as a whole and so you are not operated for social welfare new york state association t c pincite you have not otherwise established that you promote social welfare you provide assistance with medical_expenses only for the members of faith and not all the members of faith but only those who have paid your membership fees you have not provided any evidence that you provide more than incidental benefit to a larger community you are distinguishable from the organization in 746_f2d_388 because you do not provide assistance to all members of a congregation regardless of payment of fees are not funded by voluntary contributions and do not otherwise operate as a church congregation you are similar to the organization in 759_f2d_792 your primarily activity is reimbursing the medical expense claims of your members in exchange for their regular payment of fees which precludes exempt status as promoting social welfare id pincite conclusion you have not established that you are promoting the common good and general welfare you have not established that the community as a whole may derive any benefit from your program that is more than incidental you have not established that you operate primarily for the purpose of bringing about the civic betterments and social improvements instead you provide a direct economic benefit to your members and only your members benefit from your services because you do not meet the requirements for a social_welfare_organization as defined under sec_1_501_c_4_-1 you do not qualify for recognition of exemption under sec_501 as an organization described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
